Citation Nr: 0525565	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for asbestosis in an 
April 2001 rating decision and properly notified the veteran, 
who did not initiate an appeal of that decision.

3.  Evidence received since the April 2001 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of April 2001 is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  No new and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the April 2001 rating decision to reopen a claim for 
service connection for asbestosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in July 2003, the amended 
regulations apply.  

The veteran submitted his original claim for service 
connection for asbestosis in August 2000.  Based on the 
veteran's post-service 33 year employment history with Local 
45 Asbestos Workers and inconclusive evidence regarding the 
veteran's exposure to asbestos during service, the RO denied 
the veteran's claim in an April 2001 rating decision, finding 
that the evidence of record was insufficient to support a 
finding that the veteran's asbestosis is due to and 
proximately caused by the veteran's military service.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
April 2001 is final.  38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).      

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In July 2003, the appellant filed another claim for 
asbestosis.  The RO denied this claim in a September 2003 
rating decision finding that the veteran had failed to submit 
new and material evidence.  In December 2003 the veteran 
submitted private treatment records dated from May 2000 to 
June 2003 showing a diagnosis of asbestosis.  The RO reviewed 
this evidence and in March 2004 issued a statement of the 
case (SOC) finding that these private treatment records did 
not constitute new and material evidence because, although 
they was new, they did not bear directly and substantially 
upon the issue of whether the veteran's asbestosis is due to 
and proximately caused by his military service.  

The Board notes that even though the RO's September 2003 
rating decision and March 2004 SOC found that there was no 
new and material evidence to reopen the claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim.  

Upon review of the record, the Board finds that while some of 
the evidence received since the April 2001 rating decision is 
new, such evidence does not raise a reasonable possibility of 
substantiating the claim.  For instance, private medical 
records from Pulmonary Critical Care Specialists dated from 
May 2000 to June 2003 show treatment for asbestosis.  
Similarly, private radiology reports dated from September 
1996 to June 2004 show X-ray evidence of asbestosis.  These 
records are duplicative of medical records that were 
considered in the April 2001 rating decision, however, and do 
not provide evidence as to whether the veteran's asbestosis 
is due to and proximately caused by his military service.  
Given that none of these records raise a reasonable 
possibility of substantiating the claim, the evidence is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108.

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter and SOC generally informed the veteran that 
it was necessary to send any evidence in his possession to VA 
that supports his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records and private 
medical records.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Because new and material evidence has not been received, the 
claim for service connection for asbestosis is not reopened; 
the appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


